Exhibit 10.20

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDMENT (the “Amendment”) to the EXECUTIVE EMPLOYMENT AGREEMENT effective
as of February 17, 2003, (the “Employment Agreement”), by and among MeriStar
Hospitality Corporation (the “Company”), and MeriStar Hospitality Operating
Partnership, L.P. (the “Partnership”), and Jerome J. Kraisinger (the
“Executive”), is hereby entered into on this 3rd day of March 2005 by and among
the parties.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Executive, the Company, and the Partnership, the
parties each agree to amend the Employment Agreement as follows:

 

1. Section 5(k) of the Employment Agreement is hereby deleted and replaced, in
its entirety, by the following:

 

Excise Tax Payments.

 

(i) Gross-Up Payment. If it shall be determined that any payment or distribution
of any type to or in respect of the Executive, by the Company, the Partnership,
or any other person, whether paid or payable or distributed or distributable
pursuant to the terms of the Agreement or otherwise (the “Total Payments”), is
or will be subject to the excise tax imposed by Section 4999 of the Internal
Code of 1986, as amended (the “Code”) or any interest or penalties with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes) imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Total Payments.

 

(ii) Determination by Accountant.

 

(A) All computations and determinations relevant to this Section 5(k) shall be
made by a national accounting firm selected by the Company from among the five
(5) largest accounting firms in the United States (the “Accounting Firm”) which
firm may be the Company’s accountants. Such determinations shall include whether
any of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code). In making the initial determination hereunder as to
whether a Gross-Up Payment is required the Accounting Firm shall determine that
no Gross-Up Payment is required, if the Accounting Firm is able to conclude that
no “Change of Control” has occurred (within the meaning of Section 280G of the
Code) on the basis of “substantial authority” (within the meaning of Section
6230 of the Code) and shall provide opinions to that effect to both the Company
and the Executive. If the Accounting Firm determines that a Gross-Up Payment is
required, the Accounting Firm shall



--------------------------------------------------------------------------------

provide its determination (the “Determination”), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter both to the Company and the Executive by no later than ten
(10) days following the Termination Date, if applicable, or such earlier time as
is requested by the Company or the Executive (if the Executive reasonably
believes that any of the Total Payments may be subject to the Excise Tax). If
the Accounting Firm determines that no Excise Tax is payable by the Executive,
it shall furnish the Executive and the Company with a written statement that
such Accounting Firm has concluded that no Excise Tax is payable (including the
reasons therefor) and that the Executive has substantial authority not to report
any Excise Tax on his federal income tax return.

 

(B) If a Gross-Up Payment is determined to be payable, it shall be paid to the
Executive within twenty (20) days after the later of (i) the Determination (and
all accompanying calculations and other material supporting the Determination)
is delivered to the Company by the Accounting Firm or (ii) the date of the event
which leads to the Gross-up Payment. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive, absent manifest error.

 

(C) As a result of uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments not made by the Company should have been made
(“Underpayment”), or that Gross-Up Payments will have been made by the Company
which should not have been made (“Overpayments”). In either such event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an Underpayment, the amount of such
Underpayment (together with any interest and penalties payable by the Executive
as a result of such Underpayment) shall be promptly paid by the Company to or
for the benefit of the Executive.

 

(D) In the case of an Overpayment, the Executive shall, at the direction and
expense of the Company, take such steps as are reasonably necessary (including
the filing of returns and claims for refund), follow reasonable instructions
from, and procedures established by, the Company, and otherwise reasonably
cooperate with the Company to correct such Overpayment, provided, however, that
(i) the Executive shall not in any event be obligated to return to the Company
an amount greater than the net after-tax portion of the Overpayment that he has
retained or has recovered as a refund from the applicable taxing authorities and
(ii) this provision shall be interpreted in a manner consistent with the intent
of Section 5(k)(i), which is to make the Executive whole, on an after-tax basis,
from the application of the Excise Taxes, it being acknowledged and understood
that the correction of an Overpayment may result in the Executive repaying to
the Company an amount which is less than the Overpayment.

 

2



--------------------------------------------------------------------------------

(E) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service relating to the possible application of the Excise Tax
under Section 4999 of the Code to any of the payments and amounts referred to
herein and shall afford the Company, at its expense, the opportunity to control
the defense of such claim.

 

2. Any conflict between the terms and conditions of this Amendment and the
Employment Agreement shall be resolved in favor of this Amendment.

 

3. Other than as modified herein, all the terms and provisions of the Employment
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Executive
Employment Agreement.

 

EXECUTIVE:

  MERISTAR HOSPITALITY CORPORATION

By:

 

/s/ Jerome J. Kraisinger

--------------------------------------------------------------------------------

  By:  

/s/ Paul W. Whetsell

--------------------------------------------------------------------------------

    Jerome J. Kraisinger   Name:   Paul W. Whetsell         Title:   Chairman
and Chief Executive Officer         MERISTAR HOSPITALITY OPERATING PARTNERSHIP,
L.P.        

By:

  MeriStar Hospitality Corporation, its general partner        

By:

 

/s/ Paul W. Whetsell

--------------------------------------------------------------------------------

       

Name:

  Paul W. Whetsell        

Title:

  Chairman and Chief Executive Officer

 

3